DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claims
Claims 1-11 are pending.
           Claims 1-11 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 26, 2021 and July 29, 2022 were considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the second occurrence of each of the structures for formula (1) and formula (2) are unnecessary and should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preiss et al. (DE10048696 A1).
Preiss et al. disclose a method comprising reacting 2,5-dimethyl-2,5-hexanediol (a compound of formula (1) wherein R1 is an alkylene group comprising 8 carbon atoms) with acetylene by using potassium hydroxide (an alkali metal catalyst) to produce 2,5-divinyloxy-2,5-dimethylhexane (a compound of formula (2) wherein R1 is an alkylene group comprising 8 carbon atoms) wherein the reaction is performed in the absence of a solvent (paragraph 0017 and Example 1 in paragraphs 0035-0036).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Preiss et al. (DE10048696 A1).
Preiss et al. disclose a method comprising reacting a compound having the claimed formula (1) wherein R1 can be an alkylene group comprising 4 to 20 carbon atoms with acetylene by using an alkali metal catalyst to produce a compound of formula (2) wherein the reaction is performed in the absence of a solvent (abstract, paragraphs 0012-0014, 0016-0020, 0027, 0032, 0033, 0036 and claims 1-3, 5-8). The reaction is performed in a temperature range which includes the claimed range of from 50 to 170°C (paragraphs 0027, 0033 and 0036 and claim 8).  Examples of the alkali metal catalyst includes the claimed alkali metal hydroxide (paragraphs 0019 and 0036 and claims 5-6).  The amount of alkali metal catalyst overlaps with or is encompassed by the claimed range of from 1 to 60 mol with respect to 100 mol of the compound of formula (1) (paragraphs 0020, 0032 and 0036 and claim 7).
Preiss et al. differ from the instant claims 2, 3 and 7 in that Preiss et al. do not require that the tertiary alcohols of formula (II) comprise the claimed diols of formula (3), (4), (5) as disclosed in claim 2 or the diols disclosed in claims 3 and 7.
However, Preiss et al. suggests the claimed diols, since Preiss et al. disclose that in their tertiary alcohols of formula (II) R1, R2, R3 and R4 may comprise saturated, straight-chain or branched hydrocarbon radicals having 1 to 20, in particular 1 to 10 carbon atoms ; or R1 and R2 together or R3 and R4 together may comprise straight-chain or branched hydrocarbon radicals having 1 to 11, in particular 4 to 5 carbon atoms and X may comprise saturated, straight-chain or branched hydrocarbon radicals having 1 to 12 CH2 groups (paragraphs 0009, 0012 and 0013).
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize one of the claimed diols of formula (3), (4), (5) as disclosed in claim 2 or the diols disclosed in claims 3 and 7 in the process of Preiss et al. with a reasonable expectation of success.  
Preiss et al. differ from the instant claims 5 and 8 it that Preiss et al. do not require that the alkali metal catalyst comprise an alkali metal carbonate.
However, Preiss et al. suggest the claimed alkali metal catalyst comprise an alkali metal carbonate, since Preiss et al. disclose that the catalysts may bé added in the form of their alkali metal salts (paragraph 0018).
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize an alkali metal carbonate as disclosed in claims 5 and 8 as the alkali metal salt in the process of Preiss et al. with a reasonable expectation of success.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, 9, 11 and 12 of copending Application No. 17/297,202 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a method for producing a divinyl ether compound comprising reacting a compound of formula (1) wherein R1 is an alkylene group comprising 4 to 20 carbon atoms with acetylene by using an alkali metal catalyst to produce a compound of formula (2) wherein the reaction is performed in the absence of a solvent.  The claimed compounds of formula (1) in instant claims 3 and 7 are the same as the compounds of formula (1) in claims 3 and 12 of copending Application No. 17/297,202.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 4, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6, 8, 9, 11 and 12  of copending Application No. 17/297,202 in view of Preiss et al. (DE10048696 A1). 
Copending Application No. 17/297,202 claims the claimed invention as described above for claims 1-4, 6, 8, 9, 11 and 12.   Claims 1-4, 6, 8, 9, 11 and 12 of Copending Application No. 17/297,202 differ from the instant claims 4, 10 and 11 in that claims 1-4, 6, 8, 9, 11 and 12 of Copending Application No. 17/297,202 do not disclose that the divinylation reaction is performed in a range of 50 to 170°C.
Preiss et al. disclose a method comprising reacting a compound having the claimed formula (1) wherein R1 can be an alkylene group comprising 4 to 20 carbon atoms with acetylene by using an alkali metal catalyst to produce a compound of formula (2) wherein the reaction is performed in the absence of a solvent (abstract, paragraphs 0012-0014, 0016-0020, 0027, 0032, 0033, 0036 and claims 1-3, 5-8). The reaction is performed in a temperature range which includes the claimed range of from 50 to 170°C (paragraphs 0027, 0033 and 0036 and claim 8).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to perform the claimed divinylation reaction in a temperature range which includes the claimed range of from 50 to 170°C, since Preiss et al. has shown that in a method comprising reacting a compound having the claimed formula (1) wherein R1 can be an alkylene group comprising 4 to 20 carbon atoms with acetylene by using an alkali metal catalyst to produce a compound of formula (2) wherein the reaction is performed in the absence of a solvent one can utilize a temperature range which includes the claimed range of from 50 to 170°C.
This is a provisional nonstatutory double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699